I respectfully dissent from the majority for the following two reasons:
First, in his motion appellant's attorney was very careful to narrowly assert his ground for relief from judgment. He alleged never having authorized anyone to sign the agreement for him, but he refrained from stating he did not enter into the agreement as signed. This is demonstrated by the following quotation from his motion:
"The undersigned did not consent to the signing of thejudgment entry and whoever signed the name of the *Page 295 
undersigned on the approval part of the journal entry did not have the authority nor the consent of the undersigned.
"The undersigned just learned of the entry having been made when the defendant, JOSEPHINE M. NOVAK, called the undersigned and stated that some men were there from court looking at the property and stated that it would be sold very shortly. Upon checking this on January 22, 1976, it was determined that a journal entry had been signed and filed for record. A review of the journal entry shows that the signature of the undersigned was not made by him but it was made by someone else alleging that there was consent.
"The undersigned did not consent to this and there are claims and cross-claims in this case and the amounts are in dispute in this case." (Emphasis added.)
It is clear from the above language that appellant's attorney never claimed not to be bound by the agreement of December 20, 1974. He merely claimed his signature on the judgment entry was not authorized.
In order to justify a hearing on a motion for relief from judgment, it must be shown that the allegations, if proved, would result in a different outcome. This is the purpose of requiring a movant under Civil Rule 60(B) to assert a valid defense. Some showing of prejudice must be made in order to ensure that final judgments are not lightly cast aside. In the present case, the allegations are insufficient to support the conclusion that appellant was entitled to a hearing. Even if appellant's attorney proved all that he alleged, the question whether he had entered into a binding settlement agreement would remain.
The practice of allowing attorneys to sign journal entries on behalf of other attorneys should not be condoned. This case presents a good example of the problems that can arise. However, no prejudice to appellant has been claimed, so the lower court was justified in overruling the motion for relief from judgment.
The question that must be asked is: If the movant proves what he alleges, would it change the result or is *Page 296 
the motion just a delaying tactic? In the present case, appellant's attorney did not allege anything that would require a change in result. We should avoid burdening the court unnecessarily by remanding this case for a hearing when there is no reasonable expectation appellant will succeed in proving she was not bound by the agreement.
Second, the majority stated: "The requirement of asserting a valid defense takes on quite a different character, however, in a case such as this, where the movant has had his day in court and the facts have been determined by a referee and approved by the court." An examination of the record indicates no independent factual determination was ever made by the referee. Appellee alleges the parties agreed to a settlement following the deposition of appellant on December 20, 1974. According to appellee, the parties agreed that appellee could proceed to file its journal entry for foreclosure thirty days from December 20, 1974. The various counterclaims and third-party claims would be dismissed. Appellee eventually filed the entry on November 17, 1975. It seems the referee simply based his findings on the document presented by appellee, to which all parties allegedly agreed. Consequently, this case is not significantly different than those mentioned by the majority involving judgments before trial and requiring the assertion of a valid defense.
For these reasons and those in Adomeit v. Baltimore (1974),39 Ohio App.2d 97, I would affirm the judgment of the trial court. *Page 297